DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/20/22 has been entered and fully considered.
Claims 1-2, 5-6, and 11 remain pending.  

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 1/20/22, with respect to the pending claims have been fully considered and are persuasive.  The rejection of 12/24/21 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 5-6, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claim 1 is that the prior art does not teach or fairly suggest a sensor device, comprising: a plurality of stack sensors provided on a support substrate at predetermined intervals, wherein the plurality of stack sensors include: a first, second, and third sensor layer wherein the plurality of stack sensors include: a first stack sensor with the first sensor layer and the third sensor layer adjacent to each other and aligned in a first XY direction, with the second sensor layer provided across both of the first sensor layer and the third sensor layer, and a second stack sensor with the second sensor layer and the third sensor layer adjacent to each other and aligned in the first XY direction, with both the second sensor layer and the third sensor layer provided across the first sensor layer, in combination with all additional elements as has been set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799